Citation Nr: 0714519	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the character of the appellant's discharge from 
his first period of military service from October 8, 1986, to 
October 7, 1989, constitutes a bar to Department of Veterans 
Affairs compensation benefits.

2.  Whether the character of the appellant's discharge from 
his second period of military service from October 8, 1989, 
to January 20, 1995, constitutes a bar to Department of 
Veterans Affairs compensation benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 8, 1986, to 
October 7, 1989, and from October 8, 1989, to January 20, 
1995. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions issued in December 2002 and March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

In connection with this appeal the appellant testified at a 
Decision Review Officer hearing in August 2004; a transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant's first period of active service from 
October 8, 1986, to October 7, 1989, has been characterized 
as honorable by the service department.

2.  Following the appellant's second period of active service 
from October 8, 1989, to January 20, 1995, he was 
dishonorably discharged due to attempted sodomy, disobeying 
superior commissioned officers (11 specifications), sodomy, 
aggravated assault (seven specifications), and performing an 
indecent act.

3.  The appellant was not insane at the time he committed the 
acts that led to his court-martial and subsequent 
dishonorable discharge in January 1995. 


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from his first 
period of military service from October 8, 1986, to October 
7, 1989, is not a bar to entitlement to VA compensation 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.13 (2006).

2.  The character of the appellant's discharge from his 
second period of military service from October 8, 1989, to 
January 20, 1995, is a bar to entitlement to VA compensation 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

With respect to the appellant's claim for entitlement to VA 
benefits, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the appellant's claim, a letter dated in June 
2001 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The appellant's service medical 
and personnel records have been obtained.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  Although the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, the Board finds that an examination is not 
necessary as there is sufficient evidence in order to 
adjudicate the appellant's pending claim.  See 38 C.F.R. § 
3.159(c)(4).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II.  Analysis

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

Under the relevant regulations, benefits are not payable 
where the claimant was discharged or released under one of 
the following conditions: as a conscientious objector who 
refused to perform military duty, wear the uniform, or comply 
with lawful order of competent military authorities; by 
reason of the sentence of a general court-martial; 
resignation by an officer for the good of the service; as a 
deserter; or as an alien during a period of hostilities, 
where it is shown that the former service member requested 
his or her release.  38 C.F.R. § 3.12(c).  

However, if it is established that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge, or resignation, that person was insane, such 
person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b) (2006).  An insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2006).  When a rating agency is concerned 
with determining whether an appellant was insane at the time 
he committed an offense leading to his courts-martial, 
discharge or resignation, it will base its decision on all 
the evidence procurable relating to the period involved, and 
apply the definition in paragraph (a) of this section.  38 
C.F.R. § 3.354(b) (2006).

Entitlement to benefits is determined by character of 
discharge at completion of unbroken service, i.e., where a 
conditional discharge was issued, the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of active service.  However, 38 C.F.R. § 
3.13(c) provides an exception if the following conditions are 
met: (a) the person served in the active military, naval or 
air service for the period of time the person was obligated 
to serve at the time of entry into service; (b) the person 
was not discharged or released from such service at the time 
of completing that period of obligation due to an intervening 
enlistment or reenlistment; and (c) the person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.

A discharge under honorable conditions is binding on VA as to 
character of discharge.  38 C.F.R. § 3.12(a).  

A.	First Period of Active Duty: October 8, 1986, to 
October 7, 1989

The appellant's Certificate of Release or Discharge from 
Active Duty (Form DD 214) reflects that he served from 
October 8, 1986, to January 20, 1995, and was dishonorably 
discharged as a result of court-martial.  However, his 
service personnel records also show that he, in fact, had two 
separate periods of active duty.  Specifically, he served his 
first period active duty from October 8, 1986, to October 7, 
1989, reenlisted during such period in August 1989, and then 
served a second period of active duty from October 8, 1989, 
to January 20, 1995.  While the appellant's DD 214 shows that 
he was discharged dishonorably as a result of a court-
martial, such also reflects that he had continuous honorable 
active service from October 8, 1986, to January 12, 1991.  

As such, the Board finds that, as of October 7, 1989, the 
appellant had served for the period of time that he was 
obligated to serve (three years), was not discharged from 
service as he had reenlisted in August 1989, and was eligible 
for a discharge under conditions other than dishonorable.  
Therefore, the Board finds that the appellant's first period 
of active service from October 8, 1986, to October 7, 1989, 
resulted in an unconditional discharge under 38 C.F.R. § 
3.13(c) and, as such, is considered a separate period of 
active duty.  

With regard to the characterization of the appellant's active 
service for the first period, the Board notes that the 
appellant was ultimately dishonorably discharged for acts 
that began on August 1, 1989, prior to the termination of his 
first period of active duty on October 7, 1989; however, his 
DD 214 shows that he had continuous honorable active service 
from October 8, 1986, through his October 7, 1989, 
termination.  As noted previously, the service department's 
determination of a discharge under honorable conditions is 
binding on VA.  38 C.F.R. § 3.12(a).  

Therefore, the Board finds that the character of the 
appellant's discharge from his first period of military 
service from October 8, 1986, to October 7, 1989, is not a 
bar to entitlement to VA compensation benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2006). 

B.	Second Period of Active Duty: October 8, 1989, to 
January 20, 1995

In the instant case, the appellant was court-martialed and 
dishonorably discharged from his second period of active duty 
from October 8, 1989, to January 20, 1995, after he, in 
essence, repeatedly disobeyed his superior officers' orders 
to practice safe sex due to his HIV-positive status and had 
unprotected sexual intercourse on numerous occasions.  The 
appellant contends that he was insane at the time he 
committed such acts leading to his court-martial and, 
therefore, his character of discharge for his second period 
of active duty should not be a bar to VA compensation 
benefits.

A General Court-Martial Order dated in October 1991 reflects 
that the appellant was arraigned on the following offenses at 
a general court-martial:

Charge I: Article 90.  Plea: Not Guilty.  Finding: Guilty.
Specification 1: Disobey superior commissioned officers on or 
about 8 January 1991.  Plea: Not Guilty.  Finding: Guilty.
Specification 2: Disobey superior commissioned officers on or 
about 8 December 1990.  Plea: Not Guilty.  Finding: Guilty.
Specification 3: Disobey superior commissioned officers on or 
about 27 December 1990.  Plea: Not Guilty.  Finding: Guilty.

Charge II:  Article 120.  Plea: Not Guilty.  Finding: Not 
Guilty, but Guilty of a violation of Article 134.
Specification: Rape on or about 8 January 1991.  Plea: Not 
Guilty.  Finding: Guilty, except for rape, substituting 
indecent acts with another.

Charge III:  Article 80.  Plea: Not Guilty.  Finding: Guilty, 
but Guilty of Attempted Consensual Sodomy.
Specification: Commit forcible sodomy on or about 8 January 
1991.  Plea: Not Guilty.  Finding: Guilty, except for the 
force, substituting attempted consensual sodomy.  

Charge IV: Article 128.  Plea: Not Guilty.  Finding: Guilty.
Specification: Commit aggravated assault on or about 8 
January 1991.  Plea: Not Guilty.  Finding: Guilty.

Additional Charge I: Article 90.  Plea: Not Guilty.  Finding: 
Guilty.
Specification 1: Disobey superior commissioned officers 
between 1 August 1989 and 1 December 1989.  Plea: Not Guilty.  
Finding: Guilty. 
Specification 2:  Disobey superior commissioned officers on 
or about 14 December 1990.  Plea: Not Guilty.  Finding: 
Guilty.
Specification 3: Disobey superior commissioned officers on or 
about 26 December 1990.  Plea: Not Guilty.  Finding: Guilty.

Additional Charge II: Article 125.  Plea: Not Guilty.  
Finding: Guilty.
Specification: Commit sodomy on or about 26 December 1990.  
Plea: Not Guilty.  Finding: Guilty.

Additional Charge III: Article 128.  Plea: Not Guilty.  
Finding: Guilty.
Specification 1: Commit aggravated assault between 1 August 
1989 and 1 December 1989.  Plea: Not Guilty.  Finding: 
Guilty.
Specification 2: Commit aggravated assault on or about 14 
December 1989.  Plea: Not Guilty.  Finding: Guilty.
Specification 3: Commit aggravated assault on or about 26 
December 1989.  Plea: Not Guilty.  Finding: Guilty.

Additional Charge IV: Article 134.  Plea: Not Guilty.  
Finding: Not Guilty by a Motion for a finding of Not Guilty.
Specification: Commit adultery between 30 August 1989 and 1 
May 1990.  Plea: Not Guilty.  Finding: Not Guilty.

Additional Charge V: Article 128.  Plea: Not Guilty.  
Finding: Guilty.
Specification 1: Commit aggravated assault on or about 8 
December 1990.  Plea: Not Guilty.  Finding: Guilty.
Specification 2: Commit aggravated assault on or about 27 
December 1990.  Plea: Not Guilty.  Finding: Guilty.

Additional Charge VI: Article 90.  Plea: Not Guilty.  
Finding: Guilty.
Specification: Disobey superior commissioned officers between 
30 September 1990 and 9 October 1990.  Plea: Not Guilty.  
Finding: Guilty.

Additional Charge VII: Article 90.  Plea: Not Guilty.  
Finding: Guilty.
Specification 1: Disobey superior commissioned officers on or 
about 15 February 1990.  
Specification 2: Disobey superior commissioned officers 
between 20 March 1990 and 25 May 1990.  Plea: Not Guilty.  
Finding: Guilty.

Additional Charge VIII: Article 128.  Plea: Not Guilty.  
Finding: Guilty.
Specification: Commit aggravated assault on or about 15 
February 1990.  Plea: Not Guilty.  Finding: Guilty.

Additional Charge IX: Article 90.  Plea: Not Guilty.  
Finding: Guilty.
Specification 1: Disobey superior commissioned officers 
between 15 March 1990 and 15 April 1990.  Plea: Not Guilty.  
Finding: Guilty.
Specification 2: Disobey superior commissioned officers on or 
about 9 August 1990.  Plea: Not Guilty.  Finding: Guilty.

Additional Charge X: Article 128.  Plea: Not Guilty.  
Finding: Guilty.
Specification 1: Commit aggravated assault between 15 March 
1990 and 15 April 1990.  Plea: Not Guilty.  Finding: Guilty.
Specification 2: Commit aggravated assault on or about 9 
August 1990.  Plea: Not Guilty.  Finding: Guilty.

Sentence was adjudged on 29 June 1991 and the appellant was 
sentenced to be reduced to the grade of Private E-1; to 
forfeit all pay and allowances; to be confined for fifteen 
(15) years; and to be discharged with a Dishonorable 
Discharge.  

A November 1992 Opinion of the United States Army Court of 
Military Review affirmed the findings of guilty and the 
sentence.  Specifically, the Army Court noted that the 
appellant was found guilty, contrary to his pleas, of 
attempted sodomy, disobeying superior commissioned officers 
(11 specifications), sodomy, aggravated assault (seven 
specifications), and performing an indecent act, in violation 
of Articles 80, 90, 125, 128, and 134 of the Uniform Code of 
Military Justice, 10 U.S.C. §§ 880, 890, 925, 928, and 934 
(1982).  The Army Court further observed that the appellant 
was sentenced to a dishonorable discharge, confinement for 
fifteen years, forfeiture of all pay and allowances, and 
reduction to Private E1.  After a review of the appellant's 
charges of error, as well as the evidence of record, the Army 
Court affirmed the findings of guilty and the appellant's 
sentence.

Thereafter, the appellant appealed to the United States Court 
of Military Appeals with respect to two issues: (1) whether 
the military judge erred, to the substantial prejudice of the 
appellant, by characterizing an aggravated assault based on 
an attempt theory as a general intent crime, rather than a 
specific intent crime, and the government failed to prove 
specific intent on the part of appellant and, (2) whether the 
military judge erred to the substantial prejudice of 
appellant by finding appellant guilty of a lesser included 
offense of indecent acts to the charged offense of rape.

In September 1994, the United States Court of Military 
Appeals ordered that the decision of the United States Army 
Court of Military Review was affirmed.  The United States 
Court of Military Appeals held that (1) the evidence 
supported the aggravated assault conviction based on the 
appellant's sexual intercourse with women, knowing that he 
carried HIV and could transmit it through unprotected sexual 
intercourse, and (2) the offense of committing indecent acts 
was the lesser included offense of rape.  In December 1994 a 
General Court-Martial Order reflects that the appellant's 
sentence had been finally affirmed.  As such, a dishonorable 
discharge was to be executed.  A January 1995 Order reflects 
that the appellant received a Confinement Discharge 
(Dishonorable).  

The appellant's DD 214 reflects that he served from October 
8, 1986, to January 20, 1995, and was dishonorably discharged 
as a result of court-martial.  See 38 C.F.R. § 3.12(c).  

As indicated previously, if it is established that, at the 
time of the commission of an offense leading to a person's 
court-martial, discharge, or resignation, that person was 
insane, such person shall not be precluded from benefits 
under laws administered based on the period of service from 
which such person was separated.  See 38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2006).  

After reviewing the entire record, the Board finds that the 
evidence does not establish that the appellant was insane, as 
defined by applicable regulations, at the time he committed 
the acts that led to his court-martial.  See 38 C.F.R. § 
3.12(b) (2006).  Specifically, the appellant committed acts 
of attempted sodomy, disobeying superior commissioned 
officers (11 specifications), sodomy, aggravated assault 
(seven specifications), and performing an indecent act from 
August 1989 to January 1991.  During such time period, the 
preponderance of the evidence does not demonstrate that the 
appellant was insane.  

The Board initially notes that the appellant has claimed that 
he was insane at the time he committed the acts leading to 
his court-martial and relies on the testimony offered by Dr. 
Faber, a psychiatrist, at his court-martial.  In the 
transcript of the appellant's court-martial, Dr. Faber 
testified that, based on a psychiatric interview as well as 
tests, the appellant was diagnosed with delusional disorder, 
not otherwise specified, and chemical dependency.  After 
being asked whether the appellant understood the transfer the 
HIV virus, Dr. Faber stated that, the appellant had a 
complete denial of his illness of HIV and his understanding 
was incomplete.  Dr. Faber further indicated that the 
appellant's denial of the illness as it related to him was 
irrational.  However, with regard to the issue of withdrawing 
during sexual relations so as to not ejaculate inside the 
female, Dr. Faber testified that the appellant had the 
cognitive intellectual awareness at some level that he was 
HIV positive, as if he did not, he would not have the denial.  
Dr. Faber further indicated that, in the appellant's mind, it 
would appear that he was behaving in a responsible way by 
exhibiting withdrawal behavior.  Specifically, Dr. Faber 
reported that the appellant had a very concrete understanding 
that semen had to be deposited in order for there to be any 
risk.  Dr. Faber testified that delusional disorders were 
psychotic disorders and were significant breaks with reality.  
Antipsychotic medications would be the first treatment of 
choice.  He further stated that, with respect to the issue of 
intent to assault, the appellant did not have the capacity to 
make appropriate judgment.  Dr. Faber also testified that 
individuals with HIV infections developed cognitive changes 
and, as such, he would like to do serial assessments of the 
appellant's intellectional capacities and cognitive 
capacities.

However, when questioned by the Military Judge, Dr. Faber 
indicated that the appellant knew he was engaging in sexual 
intercourse and that the appellant could understand if 
someone told him, 'don't have unprotected sex.'  Moreover, 
the appellant's service medical records, documenting 
treatment contemporaneous with the time period during which 
he committed the acts leading to his court-martial, fail to 
show that he was insane or diagnosed with any psychotic 
disorder.  Rather, such only demonstrate depression 
associated with the appellant's HIV status and such 
symptomatology increased as a result of his conviction and 
sentencing. 

Specifically, the appellant's service medical records reflect 
that, in February 1989, the appellant was noted to be HIV 
positive on a Discharge Narrative Summary for Walter Reed 
Army Medical Center.  At such time, the appellant denied any 
neuro-psychiatric system problems.  He also denied depression 
or suicidal ideation.  The assessment included HIV positive 
and anxiety.  Another February 1989 treatment note indicates 
that the appellant tested HIV positive in December 1988.  At 
such time, it was observed that the appellant was severely 
depressed, but not suicidal, and withdrawn.  Flat affect was 
noted.  In September 1989, it was reported that the appellant 
demonstrated knowledge of the disease, transmission, and risk 
of opportunistic infections with guards against it.  In March 
1990, it was recorded that the appellant engendered 
depression and blunted affect.  Also, at such time, the 
appellant indicated that he was told that he could pass the 
disease to someone else and to use protection.  In September 
1990, it was noted that the appellant had a significant mood 
change and was depressed.  Following a psychological 
evaluation, the appellant was diagnosed with "major 
depression, since 1987? (by history now)" and rule out 
passive aggressive personality disorder. 

The appellant's service medical records also show that, in 
July 1991, he complained of depression, insomnia, and 
decreased appetite.  It was noted that such symptoms followed 
the appellant's conviction at Court-Martial for charges of 
sodomy and indecent acts and disobedience of a safe sex 
order.  The examining psychiatrist stated that the appellant 
was diagnosed with HIV in 1988 and, as of May 1991, since his 
conviction and sentencing to 15 years confinement, he 
complained of decreased mood, sleep, and appetite.  There was 
no other dysfunction.  The appellant was diagnosed with life 
circumstance problem, legal problem, adult antisocial 
behavior, and personality disorder, not otherwise specified, 
with antisocial, immotive features.  It was noted that he did 
not have major depression.  The examining psychiatrist 
determined that the appellant was psychiatrically fit for 
full duty and for confinement.  It was also found that there 
was no psychiatric contraindication to disciplinary 
disposition of the charges.  Psychotropic medication was not 
indicated at the present time; rather, the appellant was 
prescribed a sedative.  

The Board notes that records dated subsequent to January 
1991, the last month the appellant committed acts for which 
he was court-martialed, reflect diagnoses of psychotic 
disorders.  However, while such note Dr. Faber's court-
martial testimony, the records consistently find that the 
appellant did not receive mental health treatment or was 
diagnosed with a psychotic disorder until after he was 
imprisoned. 

Specifically, in October 2000, a Risk Assessment Review 
Report from the United States Medical Center for Federal 
Prisoners (USMCFP) reflects that the appellant had 
experienced a psychotic decompensation in recent weeks.  The 
report notes that there was no evidence of mental health 
treatment or mental health problems prior to the appellant's 
enlistment or during his enlistment of over four years; 
however, such report notes Dr. Faber's court-martial 
testimony.  The examining psychologist stated that he did not 
find any record of mental health treatment by the Army and 
his initial evaluation at the Disciplinary Barracks at Fort 
Leavenworth did not conclude that he had a mental disorder.  
The examining psychologist, in his diagnostic impression, 
indicated that the appellant had a psychotic disorder and was 
first diagnosed with a delusional disorder at the time of his 
conviction, although the construct of that diagnosis seemed 
somewhat dubious and unconvincing.  The appellant was given 
Axis I diagnoses of delusional disorder; erotamanic type; 
possible schizophrenia, paranoid type; possible organic 
psychotic disorder (related to HIV seropositivity); and 
possible dementia (related to HIV seropositivity).  

In November 2000, the appellant was again evaluated at the 
USMCFP and was given an Axis I diagnosis of schizophrenia, 
paranoid type.  The psychiatric report notes Dr. Faber's 
court-martial testimony, but indicates that the appellant did 
not receive mental health treatment until 1998 while in 
prison.  In February 2001, a Federal Bureau of Prisons record 
shows a diagnosis of a psychotic disorder.  

Additionally, a May 2001 Discharge Narrative Summary from 
Twin Valley Psychiatric System reflects that the appellant 
had no previous history of psychiatric treatment until 
approximately October 2000.  Such Summary notes Dr. Faber's 
testimony from the appellant's court-martial; however, 
according to an October 2000 risk assessment review report by 
the USMCFP, the appellant did not show problems of mental 
illness until around 1998.  The Summary indicates that the 
appellant began to experience psychotic symptoms of 
erotomanic and paranoid delusions with some disorganized 
thinking approximately three years previously.  He had no 
past psychiatric treatment or symptoms prior to 1996.  The 
appellant had an Axis I discharge diagnosis of psychotic 
disorder secondary to HIV brain infection with delusions, 
currently in partial to full remission, and an Axis II 
diagnosis of antisocial personality traits.

Therefore, the Board finds that the appellant was not insane 
at the time he committed the acts that led to his court-
martial, even though he currently has diagnoses of psychotic 
disorders.  As such, the Board determines that the appellant 
was dishonorably discharged due to attempted sodomy, 
disobeying superior commissioned officers (11 
specifications), sodomy, aggravated assault (seven 
specifications), and performing an indecent act, and that he 
was not insane at the time of the offenses.  38 C.F.R. § 
3.12(d).  Accordingly, the character of his discharge from 
his second period of active service is a bar to his receipt 
of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303 
(West 2002); 38 C.F.R. § 3.12 (2006). 


ORDER

The character of the appellant's discharge from his first 
period of military service from October 8, 1986, to October 
7, 1989, is not a bar to entitlement to VA compensation 
benefits, and the appeal with respect to only this period of 
service is granted.

The character of the appellant's discharge from his second 
period military service from October 8, 1989, to January 20, 
1995, constitutes a bar to payment of VA compensation 
benefits, and the appeal with respect to only this period of 
service is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


